




[wescologo.gif]
WESCO INTERNATIONAL, INC.
Deferred Compensation Plan for Non-Employee Directors
Amended and Restated September 20, 2007




1.
Name and Purpose



The name of this plan is the WESCO International Deferred Compensation Plan for
Non-Employee Directors (the “Plan”). Its purpose is to provide non-employee
Directors of WESCO International, Inc. (the “Company”) with the opportunity to
defer the compensation otherwise payable to them as members of the Board of
Directors (the “Board”).




2.
Effective Date and Duration



The Plan was originally effective January 1, 1999. This amendment and
restatement of the Plan is effective September 20, 2007. The Plan will remain in
effect until it is terminated by the Board in accordance with the By-laws of the
Company.    




3.
Administration



The Plan will be administered by the Board and the Compensation & Benefits
Committee of the Board consistent with the By-laws of the Company. The Board is
authorized to interpret the terms and provisions of the Plan and to adopt such
rules and regulations for the administration of the Plan as it deems advisable.
The Board may delegate administrative functions to the Compensation Committee,
Corporate Secretary of the Board (“Secretary”) or other individuals. The Board
must approve changes to the Plan, and the Board's decisions are binding on all
parties.




4.
Eligibility



Eligibility to participate in the Plan shall extend to all non-employee members
of the Board. A “Participant” in the Plan means a Director who has elected to
defer receipt or payment of all or a portion of their compensation under the
terms of the Plan (“Deferred Compensation”).




5.
Deferral Elections



Prior to the beginning of any calendar year in which stock of the Company is
publicly traded for which compensation or payment is made, a Participant may
elect to defer payment of twenty-five percent (25%) or more of the retainer
earned for such year to a date or dates specified by the Participant in the
Agreement. This deferral is effected by executing a Deferred Compensation
Agreement (“Agreement”) in substantially the form set forth in Exhibit A of the
Plan, and filing the Agreement with the Secretary prior to the date specified
above. An election to defer, filed in accordance with this paragraph, is binding
and irrevocable except as specified below, and will continue to be applicable
for all future years until a Participant modifies or terminates that

Page 1 of 4

--------------------------------------------------------------------------------




election by written notice prior to the beginning of the calendar year in which
such action is to become effective. A Director who first begins providing
service as a Director on a date after the beginning of a calendar year may file
the foregoing election within 30 days after such date, and such election shall
apply to the portion of such retainer earned for such year after the date the
election is made.




6.
Modifying a Deferral Election



A Participant may, at any time, modify their deferral election with respect to
amounts that have not yet been paid. This is done by notifying the Secretary
prior to the beginning of the calendar year of changes that the Participant
wishes to make. No change may be made to an election that has been filed for a
calendar year once that period has begun.




7.
Stock Units and Share Price



Only compensation received in the form of stock units may be deferred. The share
price (“Share Price”) established for each stock unit will be the average of the
high and low trading prices for the Company's publicly-traded common stock
shares as of the first trading day in January of the same year.




8.
Deferred Compensation Account



The Company will establish and maintain a separate account (“Account”) for each
Participant. Each deferral will occur on the date that the Compensation would
otherwise have been paid. On the deferral date, the Company will credit the
account with the number of shares calculated by dividing the cash equivalent
amount of the Participant's compensation to be deferred by the Share Price at
the beginning of the period (“Deferred Share Units”). Deferred Share Units are
like common shares in all respects except with regard to voting rights.
    
An amount equal to the dividend per share, if any, that is paid on an
outstanding common share will be credited to the Account for each Deferred Share
Unit. Dividend credits on Deferred Share Units will be calculated by dividing
the aggregate cash amount of the dividends by the Share Price at the beginning
of the period. Deferred Share Units arising from dividend credits will be
distributed according to the distribution schedule in the Agreement.


Amounts credited to the Account will be maintained to four decimal places, but
no fractional shares will be distributed. Distributions will be rounded down to
the nearest full share, until the final distribution, in which any fractional
share will be distributed to cash.


In the event of any change affecting the common stock of the Company because of
a stock split, re-capitalization, consolidation, acquisition of assets in an
exchange of stock, spin-off or other distribution of assets (other than normal
cash dividends) or other similar corporate change, the Secretary, with advice as
needed of independent legal counsel, will make equitable adjustments in the
number of Deferred Stock Units in each Participant's Account as are deemed
appropriate to maintain consistent treatment with the effect on the stockholders
of the Company from any such change.




9.
Distribution of Deferred Compensation



A Participant may elect to receive a distribution of Deferred Share Units only
in shares of WESCO International, Inc. Class “A” Common Stock, either in annual
installments or in a lump sum in accordance with the distribution schedule in
the Agreement. As indicated in the Agreement, all distributions will be made or
begin within 30 days after the later of (i) January 1 of the year following, or
(ii) the first day of the seventh month following the Participant's separation
from service with the Company. In the event of death, payment will be made
within 30 days to the designated beneficiary (or beneficiaries) or the
executor/executrix of the Participant's estate.

Page 2 of 4

--------------------------------------------------------------------------------








10.
Unforeseeable Emergency



Notwithstanding the time and frequency of the distribution(s) of Deferred Share
Units designated in the Agreement, the Board may authorize, upon written
application by the Participant, the distribution of Deferred Share Units
(including a lump sum payment) upon the Participant's Unforeseeable Emergency.
The distribution shall not exceed the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay an federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution). For purposes of this Section 10, the term “Unforeseeable
Emergency” shall mean a severe financial hardship of the Participant resulting
from an illness or accident of the Participant, the Participant's spouse, the
Participant's beneficiary, or the Participant's dependent (as defined in Section
152 of the Internal Revenue Code, without regard to Sections 152(b)(1), (b)(2),
and (d)(1)(B)) of the Internal Revenue Code; loss of the Participant's property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
Distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant's assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under this Plan.


11.
Early Withdrawal



Except as provided in Section 10 above, a Participant may not receive an early
withdrawal from the Plan.




12.
Participant's Rights



Establishment of or participation in the Plan in no way constitutes a contract
or agreement to continued Board service of the Participant with the Company for
any fixed period of time or the right to receive any benefits not specifically
provided in the Plan. All Deferred Compensation Units shall remain the sole
property of the Company, subject to the claims of its general creditors and
available for its use for whatever purposes are desired. With respect to amounts
deferred or otherwise held for the account of a Participant, the Participant is
a general creditor of the Company. The obligation of the Company hereunder is
purely contractual and shall not be funded or secured in any way. The Company
shall not segregate assets, create any security interest or encumber its assets
in order to provide for the payment(s) of the balance(s). Notwithstanding the
preceding sentence, the Company may in its sole discretion establish a grantor
trust, the assets of which shall be subject to the claims of the Company's
creditors in the event of the Company's bankruptcy or insolvency, and if so
established, benefits payable under the Plan shall be paid from this trust to
the extent not otherwise paid from the Company's general assets.




13.
Non-alienability and Non-transferability



The rights of a Participant to the payment of deferred compensation as provided
in the Plan shall not be assigned, transferred, pledged or encumbered or be the
subject in any manner to alienation or anticipation. No Participant may borrow
against his account.




14.
Right of First Refusal



If at least 20% of the common stock of the Company is not publicly traded, the
Company retains the right of first refusal on the sale of any shares distributed
to a Participant. The Participant must notify the Company in writing of the
intent to sell the shares. If the Company intends to exercise its right, it must
purchase the shares from the Participant within 30 days of receiving the sale
notification. The purchase price will be the

Page 3 of 4

--------------------------------------------------------------------------------




average of the closing price on the ten (10) trading days preceding the
Participant's sale notification.




15.
General Provisions



Except to the extent superseded by Federal law, the laws of the Commonwealth of
Pennsylvania will be controlling in all matters relating to the Plan. To the
extent required by the laws in effect at the time the compensation is earned or
Deferred Share Units are distributed, the Company shall withhold from the
compensation, or the Deferred Share Units distributed, any taxes required to be
withheld for federal, state or local government purposes.




16.
Amendment and Termination



The Board may, at any time or from time to time, amend, modify or terminate the
Plan, and distribute to Participants the balance in their Accounts in the event
changes in tax laws or any other form of regulation make continued deferrals
undesirable. However, no amendment, modification or termination of the Plan
will, without the consent of a Participant, adversely affect the Participant's
rights with respect to amounts then accrued in the account.













Page 4 of 4